Citation Nr: 1233315	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for claimed sleep apnea to include as due to a service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to January 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO.   


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to sleep apnea beginning in service.  

2.  The currently demonstrated sleep apnea is shown as likely as not to have had its clinical onset during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by sleep apnea is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to the initial adjudication of the claims in the April 2008 rating decision, the Veteran was provided with notice of VCAA in September 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate a claim for service connection, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in January 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  Private medical records were obtained and associated with the claims folder.  

The Veteran was afforded a VA examination in February 2008 in order to determine the nature and etiology of the sleep apnea and whether such disease was causally related to the nasal fracture in service.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.   In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

That notwithstanding, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Discussion

The Veteran asserts that he developed  sleep apnea after sustaining a nasal fracture in service in February 1990.  The service treatment records do document that he suffered a nasal fracture.  Service connection for a nasal fracture with residual deviated septum and nasal obstruction was granted in April 2008.  A 10 percent rating was assigned beginning on March 30, 1997.  

The service treatment records themselves do not document complaints or findings of sleep apnea prior to his discharge in January 1992.  Significantly, the medical evidence shows that sleep apnea was first diagnosed in October 1996.  See the S.V. Hospital records.    

The Veteran was afforded a VA examination in February 2008 in order to obtain  an opinion as to the nature and likely etiology of the claimed sleep apnea and whether such disease is etiologically.   

The VA examiner noted that the Veteran reported having increased snoring and daytime fatigue after he broke his nose.  He underwent nasal septal reconstruction, reduction of nasal fracture, lysis of intranasal synchiae along with a tonsillectomy/adenoidectomy and uvulopalatopharyngoplasty on October 23, 1996.  

The VA examiner noted that the Veteran has been prescribed the use of a CPAP machine due to increased symptoms of obstructive sleep apnea that include daytime hypersomnolence and sleep disruption.  

The examination showed findings of an absent soft palate and 80 percent obstruction of both the left and right nasal passages and a septal deviation due to trauma.  The examiner noted that there was scarring around the nares from the prior trauma.  The diagnosis was Obstructive Sleep Apnea.  

The examiner opined that sleep apnea was less likely as not (less than 50/50 probability) caused by or the result of the nasal fracture.  The examiner provided a rationale for the opinion.  The examiner explained that the obstructive sleep apnea was most likely due to an obstruction of the oropharyngeal airway during sleep and the nasal fracture would not cause an obstruction of the oropharyngeal airway.   

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. 

The Veteran is competent to testify as to observable symptoms.  Where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   

In this case, the Board finds that the Veteran's lay assertions of having manifestations due to the sleep apnea in service are credible and sufficient to establish a continuity of symptomatology linking the onset of the condition to the time he was serving on active duty.      

Hence, the evidence is in relative equipoise in showing that the current sleep apnea as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


